NIX, Presiding Judge:
Plaintiff in Error, Jack Walton Goodin, hereinafter referred to as the defendant, was charged by information in the District Court of Cleveland County with the crime of Failing to Comply with Personal Recognizance. He was tried and found guilty by the court, and sentenced to serve One Year in the Penitentiary.
His appeal was lodged in this Court on February 5, 1968; Defendant requested and received two 30 day extensions of time in which to brief; which last extension expired on May 5, 1968. No brief was ever filed, nor further extension of time requested. Therefore, on July 16, 1968, the cause was summarily submitted for opinion in accordance with Rules 6 and 9 of the Court of Criminal Appeals. See Ashby v. State, Okl.Cr.App., 406 P.2d 1007, which states:
“Where the defendant appeals from a Judgment of conviction and no briefs are filed in support of the petition in error this Court will examine the records only for fundamental error. If none appears of record, the Judgment will be affirmed.”
*420This Court has carefully examined the record and reviewed the testimony in the instant case, and find no fundamental error. The evidence is more than sufficient to support the verdict of the trial judge.
The judgment and sentence of the District Court of Cleveland County is hereby affirmed.
BUSSEY and BRETT, JJ., concur.